DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 10/28/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered. 
Response to Amendment
This action is in response to the amendment of 10/28/2021 with the RCE from which Claims 1-11 are pending of which Claims 9-11 were added.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 10/28/2021.   
Claim Rejections - 35 USC § 112(b)
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 9-11, each claim, depending from a different claim, recites “wherein a contained amount of the polymer of the alkoxysilane per 100 parts by weight of the fluorine resin is 0.3 to 4.0 parts by weight.  The claims from which Claims 9-11 depend all recite “the insulating substrate consists of a fluorine resin and a polymer of an alkoxysilane, and the fluorine resin is dispersed in the polymer of the alkoxysilane”.  The recitations of Claims 9-11 are unclear, vague and indefinite whether the contained amount of 0.3 to 4.0 parts by weight is for the polymer of the alkoxysilane based on 100 parts by weight of the fluorine resin or is 0.3 to 4.0 parts by weight of the fluorine resin based upon 100 parts by weight of the polymer of the alkoxysilane, because the claims from which claims 9-11 depend recite that the fluorine resin is dispersed in the polymer of the alkoxysilane.  Therefore with a contained amount of polymer of the alkoxysilane of 0.3 to 4.0 parts by weight based on 100 parts by weight fluorine resin would have the larger amount of 100 parts by weight fluorine resin dispersed in 0.3 to 4.0 parts by weight of the polymer of the alkoxysilane.  Also unclear and vague is whether a “contained” amount of the polymer of the alkoxysilane is just in the insulating substrate which “consists” of a fluorine resin and a polymer of an alkoxysilane or is “contained” in the laminate plate.  This recitation is confusing in that MPEP §2111 indicates that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”).   Therefore the “consists of a fluorine resin, a polymer of an alkoxysilane” excludes contained amounts of polymer of an alkoxysilane in the laminated plate not in the insulating substrate because “consists” excludes that which is not specified in the claim but the term “contains” like “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Therefore is a “contained” amount of polymer of an alkoxysilane the same or different as the polymer of an alkoxysilane that consists in the insulating substrate or is the amount of the polymer of the alkoxysilane that which is in the insulating substrate as in “where in the insulating substrate an amount of the polymer of the alkoxysilane is 0.3 to 4.0 parts by weight per 100 parts by weight of the fluorine resin?    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0113862, Suzuki et al (hereinafter “Suzuki”) in view of U.S. 2010/0015404 Paul et al (hereinafter “Paul”) evidenced by U.S. 20020174869, Gahan et al. (hereinafter “Gahan”) further in view of JP 62201242, Oota et al. evidenced by and further in view of CN 107663367, Zhong et al. 
For JP 62201242 (1987) the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which is combined with a Derwent abstract, 1987-288252, which will be collectively referenced throughout this Office Action for disclosures and is hereafter referred to as “Oota”.   
For CN 107663367 (02/06/2018) the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Zhong”.    
Regarding Claims 1-8, Suzuki discloses in the entire document particularly in the abstract and ¶s 0005-0013, 0034, 0042, 0046, Fig.1 and claims  an electrostatic induction conversion device which is small, has high conversion efficiency between electric energy and kinetic energy, and can prevent degradation of an electret.  The electret, 10, is formed by injecting an electric charge into the vicinity of the surface of an insulating material {reading on insulating substrate of the pending Claims} of the electret, 10, is disposed between two conductors 14, {i.e. reading on a conductive layer on one surface of an insulating substrate type laminate}, and is constructed so that it moves relatively to at least one of the conductors opposite to the electret and converts between electric energy and kinetic energy.  As the insulating material forming the electret, it is preferable to use a polymer having a fluorine-containing aliphatic cyclic structure {i.e. reading on insulating substrate consists of a fluorine resin of the pending claims}.  From ¶s 0011-0013. 0046 Embodiment 2, the electret is made of PTFE (polytetrafluoroethylene), FEP (fluorinated ethylene propylene copolymer), PFA (tetra fluoro ethylene-perfluoro alkylvinyl ether copolymer), silicon oxide or a polymer having a fluorine-containing aliphatic cyclic structure.  Also the electret is made of a polymer which is obtained by cyclopolymerizing a fluorine-containing monomer having two or more polymerizable double bonds and has a fluorine-containing aliphatic cyclic structure in a main chain.  Furthermore the fluorine-containing aliphatic cyclic structure includes one or less etheric oxygen atom.  As the material of the electret 10, in addition to CYTOP (registered trademark) for a polymer having the fluorine-containing aliphatic cyclic structure and described in the embodiment 1, Teflon (registered trademark) AF as a polymer having a fluorine-containing aliphatic cyclic structure and a dielectric constant of 2.1, PTFE (polytetrafluoroethylene) with a relative dielectric constant of 1.9 {i.e. reading on pending claims 3, 6 and 8}, FEP (fluorinated ethylene propylene copolymer), PFA (tetra fluoro ethylene-perfluoro alkylvinyl ether copolymer), silicon oxide or the like can also be used.  Gahan evidences at ¶s 0002 and 0024 that electret filter media are those that include a dielectric insulating polymer web of, for instance, polytetrafluoroethylene, that is treated to possess substantially permanent spatially oriented, opposite charge pairs or dipoles {showing electrets are with dielectric insulating PTFE polymer}.   
Suzuki does not expressly disclose that the conductors are metallic nor inorganic fillers for Claims 4 and 6 nor a polymer of alkoxysilane in which the fluorine resin is dispersed in the insulating substrate.  
Paul is directed as are the pending claims and as is Suzuki to an insulation substrate conductive layer arrangement as disclosed in Paul at the abstract and ¶s 0006, 0015-0017, 0022, 0068, 0078 and Fig. 1 for a circuit substrate laminate 110, comprising a conductive metal layer, 112, like stainless steel, copper and aluminum; and a dielectric composite material of a dielectric polymer matrix, 114, of PTFE in an amount of about 30 to about 90 volume percent of based on the dielectric substrate layer.  From ¶s 0015-0017 use of cenospheres having a ferric oxide content of less than 3 wt % as a particulate filler in dielectric composite material allows the manufacture of high frequency circuit substrates of lower dielectric constant and dissipation factor.  Aluminum oxide and silicon oxide are the major components of the cenospheres, with ferric oxide making up a smaller portion {i.e. reading on inorganic fillers for pending Claims 4 and 6}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Suzuki an electret with a conductive layer along with an insulation layer consisting of a fluorine-containing polymer, as afore-described, where from Paul the conducting layer of Suzuki is a conductive metal layer for a laminate with the insulation layer of Suzuki which can have inorganic fillers for pending Claim 4 motivated to have a conductive metal layer like stainless steel, copper or aluminum motivated to have conductors useful with fluorine-containing polymer insulation dielectric layers for electrical properties and pathways.  Furthermore the combination of Paul with Suzuki has a reasonable expectation of success with predictability because both Paul and Suzuki have conductive layers for insulating dielectric layers together for electrical circuits.   
Suzuki as modified by Paul does not expressly disclose a polymer of alkoxysilane in which the fluorine resin is dispersed in the insulating substrate
Oota discloses from Derwent abstract a laminate comprises a silicone resinous substrate containing inorganic filler, with a fluoroplastic resinous layer on the surface.  The silicone resinous substrate is produced by: (I) mixing silicone resin (e.g. initial polycondensate of organopolysiloxane, silicone rubber; 100 wt. parts) with curing catalyst (e.g. acid, alkali, amine) and inorganic filler (powder of e.g. quartz, calcium carbonate, alumina, mica; 50-500 wt. parts) {reading on pending Claims 4 and 6}; (II) impregnating fibrous substrate (e.g. short fibre, unwoven fabric, monoaxially-arranged fibre cloth of e.g. carbon fibre, aromatic polyamide fibre, glass fibre) with the mixture to prepare prepreg, (III) coating either surface of the prepreg with dispersion of fluoroplastic resin (e.g. PTFE, fluoroethylene- propylene copolymer, tetrafluoroethylene-perfluorovinylether copolymer) or comprising e.g. polyimide, polyethersulphone, polyamide, silicone resin, inorganic pigments, inorganic filler, (IV) pressing the coated prepreg with heat, and (V) baking the fluoroplastic resinous layer.  The silicone resinous laminate is used e.g. for electrically insulating sheet, terminal board, waveguide cover of radar ranges, etc. and has good resistance to heat and to cracks, and good electrically insulation.  From Example 1 the silicone resin is a condensation reaction curing type resin.  From the first ¶ of page 2 of 3 the inorganic fillers can be used alone or in combination of two or more.  The amount of the inorganic filler added and a silicone resin laminated plate having particularly excellent surface smoothness of the fluorine based resin layer can be obtained. Be done. That is, as a result of improving the heat resistance of the silicone resin by mixing the alumina powder and the mica powder with the silicone resin, the surface of the silicone resin laminated substrate obtained by heating and curing the silicone resin is kept smooth even after heating.  Therefore, the fluororesin layer formed on the surface of this substrate is also smoothed.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Suzuki as modified by Paul the fluororesin-containing polymer has the purpose of providing an insulation substrate for electrical insulation.  Also Oota has the same purpose of providing electrically insulating sheet for a terminal board, where Oota also has a fluoroplastic resinous layer on the surface of the condensation silicone resinous substrate.  Therefore one skilled in the art at the time of filing of the pending application would combine the fluorine-containing polymer like PTFE of Suzuki with the condensation silicone resin also in an insulation substrate of Suzuki for the same purpose of providing an insulation substrate for electronic circuit boards.  Also Zhong evidences both PTFE and polysiloxane can be in a low dielectric substrate for circuit boards in the abstract and at ¶s 0004, 0011 and 0017-0018.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Suzuki as modified by Paul an electret with a conductive metal layer along with an insulation layer consisting of a fluorine-containing polymer which can also have inorganic filler, as afore-described, where from Oota silicone resin a polycondensate of organopolysiloxane which also can have inorganic filler is combined with the fluorine-containing polymer, like PTFE, in an insulation layer motivated to have an electrically insulating sheet having good resistance to heat and to cracks as for Claims 1-8.  The combination of Oota with Suzuki as modified with Paul has a reasonable expectation of success with predictability because from Oota the silicone resin is in an insulation layer that can have a surface of fluoroplastic resin like PTFE and Suzuki modified by Paul has the PTFE in an insulating substrate for electrical circuits in that the silicone resin and fluorine-containing polymer like PTFE have the same purpose. 
However Suzuki as modified with Paul and Oota does not expressly disclose that the condensing silicone resin is a polymer of an alkoxysilane in which the PTFE is dispersed.  
Zhong discloses in the abstract and at ¶s 0004, 0007, 0011, 0017-0022, and 0027 that for a low-k, dielectric, material, in a substrate for printed circuit boards a precursor comprises (a) a varnish composition; 5-30 parts by weight of (b) composite micro-powder of polytetrafluoroethylene and polysiloxane; and 0.05-3 parts by weight of (c) surfactants, where the preparation method of the composite micropowder of PTFE and polysiloxane includes: mixing 100 parts by weight of PTFE and 10-40 parts by weight of silane uniformly {reading on the combination of dispersing, i.e. uniformly} in silane for a condensing to polysiloxane.  From ¶ 0007 new low-dielectric constant materials and their precursors improve the compatibility of high-molecular-weight PTFE powders with varnish compositions for printed circuit boards.  From ¶ 0017 depending on the mixing situation, an appropriate solvent can be added to wet the PTFE, and the solvent is not particularly limited, as long as it can wet the PTFE, such as alcohols such as methanol, ethanol, isopropanol, or benzenes such as toluene or xylene.  From ¶ 0018 an amount of silica sol (i.e. like filler particles) can replace some of the silane to further improve the heat resistance of the composite material.  However if the amount of silane is too low, the silane will not be able to coat the PTFE, resulting in poor PTFE dispersion effect, and the PTFE coated with polysiloxane is not brittle enough, and the general air jet pulverization method cannot be used to prepare fine powder.  From ¶ 0011 if the ratio of the composite fine powder of polytetrafluoroethylene and polysiloxane is too high, the adhesive force of the prepreg after pressing is too low.  From ¶ 0019 a catalyst, which accounts for the total weight of PTFE and silane, is added to the above mixture and mixed uniformly, and then water is added to cause the silane to undergo in-situ polymerization in PTFE to form polysiloxane.  If the amount of the catalyst is too high, that the hydrolysis and condensation reaction rate is too fast, the reaction is not easy to control, and it is easy to cause the silane gel to produce particles. If the amount of catalyst is too low, the rate of hydrolysis and condensation reaction is too slow and the reaction time is too long.  From ¶ 0022 the silane is R1mR2nSi(OR3)4-mn, R4jR5kSiCl4-jk, or a combination of the above, wherein m, n, j, and k are each 0 or a positive integer, and m+n=0 to an integer from 0 to 2, and j+k=0 an integer from 0 to 3.  In the formulae R1, R2, R4, and R5 can each be selected from H, C1-6 alkyl (such as methyl, ethyl, propyl, or butyl), C3-6 cycloalkyl (such as cyclopentyl or cyclohexyl)) like methyltrimethoxysilane, methyltriethoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane, propyltrimethoxysilane and any combinations.  With C1-6 for R1, and R2, the number of carbons overlap with alkylalkoxysilanes having 3 to 9 carbons like the propyltrimethoxysilane and cyclopentyl or cyclohexyl alkoxy silane {reading on Claims 2 and 6-7}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶ 0027 the dielectric constant of the low dielectric constant material is between 3.4 and 3.8, and the dielectric loss is between 0.002 and 0.015.  Compared with the direct use of PTFE micropowder and the precursor of the varnish composition, the low dielectric constant material formed by the composite micropowder of PTFE and polysiloxane and the precursor of the varnish composition has a lower dielectric constant and dielectric constant loss.  Given the low dielectric loss from the PTFE and polysiloxane of combination of Zhong and the reduction in cracks from Oota and neither describing any pores, the porosity of the substrate with the combination of PTFE and polysiloxane with the fibrous material would implicitly or inherently not be greater than 5%.  In accordance with MPEP 2112 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). > In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. < See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.  Also in accordance with MPEP § 2144.01 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); and in accordance with MPEP § 2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  From the low dielectric loss and reduction of cracks from the combined teachings of Suzuki with Paul and with Oota and Zhong the porosity of the substrate of not greater than 5% of pending Claim 5 would be implicit or inherent.  From ¶ 0026 adding silica, such as fused silica, to the precursor of the dielectric material can help reduce the thermal expansion coefficient of the cured resin and reduce the cost.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here from Zhong the silica sol and silica like fused silica are added (i.e. additives) to the precursor of the dielectric material for the purpose of replacing some of the silane to further improve the heat resistance of the composite and to help reduce the thermal expansion coefficient of the cured resin and reduce the cost, respectively.  The purpose of the inorganic filler of Suzuki modified by Paul and Oota is improving the heat resistance which also improves the smoothness.  Given the similarity of purpose of improving the heat resistance and quartz is a type of silica the sol-gel or fumed silica of Zhong can be substituted for the inorganic filler of Suzuki modified by Paul and Oota.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Suzuki as modified by Paul and Oota an electret laminate with a conductive metal layer along with an insulation layer consisting of a fluorine-containing polymer which can also have inorganic filler combined with silicone resin as a polycondensate of organopolysiloxane with inorganic filler in an insulation substrate, as afore-described, where from Zhong the combination of PTFE and polysiloxane of modified Suzuki is dispersed in silane is R1mR2nSi(OR3)4-mn like propyltrimethoxysilane or cyclopentyl or cyclohexylalkoxysilane with alkyl groups of 3, 5 or 6 for alkylalkoxysilane that is condensed to polysiloxane as a polymer and has silica sol particles or fumed silica substituted for inorganic filler of Suzuki modified by Paul and Oota motivated to have an electrically insulating sheet having low dielectric and low dielectric loss with improved heat resistance for printed circuit boards as for Claims 1-8.  The combination of Zhong with Suzuki as modified by Paul and Oota has a reasonable expectation of success with predictability because from Zhong the polysiloxane is in a mixture with PTFE after condensation of the organosilane to have low dielectric constant and low dielectric loss for a substrate for circuit boards and Suzuki as modified has a combination of PTFE with polysiloxane for an insulation substrate for electrical circuits.  
Claims 1-2, 4, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-286255, English machine copy provided by Applicants hereinafter referred to as “Narita” which will be referenced for disclosures in view of U.S. 2010/0015404 Paul et al (hereinafter “Paul”) evidenced by U.S. 20020174869, Gahan et al. (hereinafter “Gahan”) and further in view of CN 107663367, Zhong et al. 
Regarding Claims 1-2, 4, 6-7, and 9-11, Narita discloses in the entire document particularly in the claims, abstract and examples and ¶s 0008-0033,0052, 0085 and 0118 a method for manufacturing a semiconductor element characterized by including a step of forming a layer of an insulating film having a relative dielectric constant of 2.5 or less on a semiconductor substrate, and polishing the insulating film layer {i.e. reading on insulating substrate of the pending Claims 1, 4 and 6} with an abrasive" (See Claim 1), and "a dielectric constant : 2.". Five or less insulator layer is an insulator layer formed from the low dielectric constant resin composition including the following (a) a fluororesin having a functional group and (abbreviations), and (b) and (an abbreviation),"  From Claim 3 "the partial hydrolysis condensate to 100 parts by weight of resin (a) (b) using a low dielectric constant resin composition having a ratio of 3 to 400 parts by weight from Claim 5.  {Such a ratio from 3 overlaps that of pending Claims 9-11 from 0.3 to 4 polymer of alkoxysilane to fluorine resin and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.}  It is also described that the partial hydrolytic condensate (b) is an alkoxysilane like trifluoropropyltrimethoxysilane, pentafluorobutyltrimethoxysilane, nonafluorohexyltri methoxide, or the like (See ¶ 0052 ) {i.e. the partial hydrolysis condensate whereof reads on polymer of an alkoxysilane}.  From ¶s 0008, 0013, and 0043-0044 the alkoxysilane for the hydrolytic condensate ({i.e. polymer} has a formula: 
    PNG
    media_image1.png
    82
    164
    media_image1.png
    Greyscale
R1 and R2 are the same or different, and R 3 is an alkyl group, and m and are an integer of 0 to 3 satisfying O≤ m ≤ 3.  As the non-hydrolyzable group in the formula, a non-hydrolyzable group having 1 to 14 carbon atoms is preferable because of its availability {i.e. reading on Claims 2 and 7 for a number carbons in an alkyl group like methyl, non-hydrolyzable, is 3 to 9}.   The fluororesin can have a formula of Chemical Formula 4 (e) of 
    PNG
    media_image2.png
    157
    511
    media_image2.png
    Greyscale
the alkyl portion of the fluororesin has Tl-T12 is independently F or CF3 {reading of fluorine resin of pending Claims 1, 4 and 6.  Also from ¶ 0085 In the low dielectric constant composition, a predetermined semiconductor substrate, I. e., a semiconductors substrate having a circuit element and a wiring pattern formed thereon, is formed. As a method of forming a coating film on a semiconductor substrate such as a semiconductor substrate at a stage where a circuit element is formed, a method of applying a low dielectric constant resin composition containing a solvent to an article and then drying by heating and drying is preferred.  
Although Narita discloses the insulation layer consisting of fluorine resin and polymer of an alkoxysilane with a wiring board, Narita does not expressly disclose metallic conducting layer as a part of the wiring board nor that the polymer of alkoxysilane and the fluorine resin has the fluorine resin dispersed in the polymer of alkoxysilane in the insulating substrate nor inorganic fillers for Claims 4 and 6.  
Paul is directed as are the pending claims and as is Narita to an insulation substrate conductive layer arrangement as disclosed in Paul at the abstract and ¶s 0006, 0015-0017, 0022, 0068, 0078 and Fig. 1 for a circuit substrate laminate 110, comprising a conductive metal layer, 112, like stainless steel, copper and aluminum; and a dielectric composite material of a dielectric polymer matrix, 114, of PTFE fluorine resin in an amount of about 30 to about 90 volume percent of based on the dielectric substrate layer.  From ¶s 0015-0017 use of cenospheres having a ferric oxide content of less than 3 wt % as a particulate filler in dielectric composite material allows the manufacture of high frequency circuit substrates of lower dielectric constant and dissipation factor.  Aluminum oxide and silicon oxide are the major components of the cenospheres, with ferric oxide making up a smaller portion {i.e. reading on inorganic fillers for pending Claims 4 and 6}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Narita with an insulation layer consisting of a fluorine-containing polymer and hydrolytic condensation of alkoxysilane {i.e. polymer} with a wiring board, as afore-described, where from Paul the wiring board of Narita has a conductive metal layer for a laminate with the insulation layer of Narita which can have inorganic fillers for pending Claim 4 motivated to have a conductive metal layer like stainless steel, copper or aluminum with inorganic fillers for Claims 4 and 6 motivated to have conductors useful with fluorine-containing polymer insulation dielectric layers for electrical properties and pathways.  Furthermore the combination of Paul with Narita has a reasonable expectation of success with predictability because both Paul and Narita have conductive layers for insulating dielectric layers together for electrical circuits.   
However Narita as modified with Paul does not expressly disclose that the condensing silicone resin is a polymer of an alkoxysilane in which the PTFE is dispersed.  
Zhong discloses in the abstract and at ¶s 0004, 0007, 0011, 0017-0022, and 0027 that for a low-k, dielectric, material, in a substrate for printed circuit boards a precursor comprises (a) a varnish composition; 5-30 parts by weight of (b) composite micro-powder of polytetrafluoroethylene and polysiloxane; and 0.05-3 parts by weight of (c) surfactants, where the preparation method of the composite micropowder of PTFE and polysiloxane includes: mixing 100 parts by weight of PTFE and 10-40 parts by weight of silane uniformly {reading on the combination of dispersing, i.e. uniformly} in silane for a condensing to polysiloxane.  From ¶ 0007 new low-dielectric constant materials and their precursors improve the compatibility of high-molecular-weight PTFE powders with varnish compositions for printed circuit boards.  From ¶ 0017 depending on the mixing situation, an appropriate solvent can be added to wet the PTFE, and the solvent is not particularly limited, as long as it can wet the PTFE, such as alcohols such as methanol, ethanol, isopropanol, or benzenes such as toluene or xylene.  From ¶ 0018 an amount of silica sol (i.e. like filler particles) can replace some of the silane to further improve the heat resistance of the composite material.  However if the amount of silane is too low, the silane will not be able to coat the PTFE, resulting in poor PTFE dispersion effect, and the PTFE coated with polysiloxane is not brittle enough, and the general air jet pulverization method cannot be used to prepare fine powder.  From ¶ 0011 if the ratio of the composite fine powder of polytetrafluoroethylene and polysiloxane is too high, the adhesive force of the prepreg after pressing is too low.  From ¶ 0019 a catalyst, which accounts for the total weight of PTFE and silane, is added to the above mixture and mixed uniformly, and then water is added to cause the silane to undergo in-situ polymerization in PTFE to form polysiloxane.  If the amount of the catalyst is too high, that the hydrolysis and condensation reaction rate is too fast, the reaction is not easy to control, and it is easy to cause the silane gel to produce particles. If the amount of catalyst is too low, the rate of hydrolysis and condensation reaction is too slow and the reaction time is too long.  From ¶ 0022 the silane is R1mR2nSi(OR3)4-mn, R4jR5kSiCl4-jk, or a combination of the above, wherein m, n, j, and k are each 0 or a positive integer, and m+n=0 to an integer from 0 to 2, and j+k=0 an integer from 0 to 3.  In the formulae R1, R2, R4, and R5 can each be selected from H, C1-6 alkyl (such as methyl, ethyl, propyl, or butyl), C3-6 cycloalkyl (such as cyclopentyl or cyclohexyl)) like methyltrimethoxysilane, methyltriethoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane, propyltrimethoxysilane and any combinations.  With C1-6 for R1, and R2, the number of carbons overlap with alkylalkoxysilanes having 3 to 9 carbons like the propyltrimethoxysilane and cyclopentyl or cyclohexyl alkoxy silane {reading on Claims 2 and 6-7}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here from Zhong the silica sol and silica like fused silica are added (i.e. additives) to the precursor of the dielectric material for the purpose of replacing some of the silane to further improve the heat resistance of the composite and to help reduce the thermal expansion coefficient of the cured resin and reduce the cost, respectively.  The purpose of the inorganic filler of Narita modified by Paul is improving the heat resistance which also improves the smoothness.  Given the similarity of purpose of improving the heat resistance and quartz is a type of silica the sol-gel or fumed silica of Zhong can be substituted for the inorganic filler of Narita modified by Paul.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Narita as modified with Paul with an insulation layer consisting of a fluorine-containing polymer and hydrolytic condensation of alkoxysilane {i.e. polymer} with a wiring board having a conductive metal layer for a laminate with the insulation layer of Narita which can have inorganic fillers for pending Claim 4, as afore-described,  where from Zhong the combination of fluorine resin and hydrolytic condensate polymer of alkoxysilane of modified Narita is dispersed in silane that is R1mR2nSi(OR3)4-mn like propyltrimethoxysilane or cyclopentyl or cyclohexylalkoxysilane with alkyl groups of 3, 5 or 6 for alkylalkoxysilane that is condensed to polysiloxane as a polymer and has silica sol particles or fumed silica substituted for inorganic filler of Narita modified by Paul motivated to have an electrically insulating sheet having low dielectric and low dielectric loss with improved heat resistance for printed circuit boards as for Claims 1-2, 4, 6-7 and 9-11.  The combination of Zhong with Narita as modified by Paul has a reasonable expectation of success with predictability because from Zhong the polysiloxane is in a mixture with fluorine polymer,  PTFE, after condensation of the organosilane to have low dielectric constant and low dielectric loss for a substrate for circuit boards and Narita as modified has a combination of fluorine resin with polysiloxane for an insulation layer in wiring boards.    
Response to Arguments
Applicant’s amendments and arguments filed 10/28/2021 with respect to claims 1-8 and 9-11 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the pending and added claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787